 

Exhibit 10.2

 

RIGHT OF FIRST REFUSAL AND CORPORATE OPPORTUNITIES AGREEMENT

 

This Right of First Refusal and Corporate Opportunities Agreement (this
“Agreement”) dated as of February, 21 2014 (the “Effective Date”) amends and
restates in its entirety the Right of First Refusal Agreement dated as of April
7, 2010 (the “Right of First Refusal Agreement”) by and among CAMAC ENERGY INC.
(formerly known as PACIFIC ASIA PETROLEUM, INC.), a Delaware corporation
(“CEI”), CAMAC ENERGY HOLDINGS LIMITED, a Cayman Islands company (“CEHL”), CAMAC
INTERNATIONAL (NIGERIA) LIMITED, a company incorporated in the Federal Republic
of Nigeria (“CINL”) and a wholly-owned subsidiary of CEHL, ALLIED ENERGY PLC
(formerly, Allied Energy Resources Nigeria Limited), a company incorporated in
the Federal Republic of Nigeria and a wholly-owned subsidiary of CEHL (“Allied,”
and together with CEHL and CINL, the “Allied Parties”). CEI and the Allied
Parties may be referred to herein individually as a “Party” or collectively as
the “Parties.”

 

WITNESSETH:

 

WHEREAS, pursuant to the Right of First Refusal Agreement, the Allied Parties
agreed to grant to CEI a right of first refusal with respect to any and all
licenses, leases and other contract rights for the exploration and/or production
of oil and/or natural gas, held as of the date of execution of the Right of
First Refusal Agreement or thereafter acquired by or arising and inuring to any
of the Allied Parties that any of the Allied Parties offered for sale, transfer,
license or other disposition, other than such sales that occurred in the
ordinary course of business;

 

WHEREAS, pursuant to a Transfer Agreement dated as of November 19, 2013 by and
among the Allied Parties, CEI and CAMAC Petroleum Limited, a company
incorporated in the Federal Republic of Nigeria and a wholly owned subsidiary of
CEI (the “Transfer Agreement”), the Allied Parties agreed to amend the Right of
First Refusal Agreement to grant to CEI the exclusive and first right to pursue
any opportunities to acquire oil and gas exploration and production assets in
Africa (onshore or offshore) that have become available to the Allied Parties;
and

 

WHEREAS, this Agreement contains the terms, conditions, rights and obligations
of the Parties with respect to the right of first refusal and right to pursue
the opportunities granted to CEI referred to in the Recital immediately above.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Parties agree as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1     The following capitalized terms shall have the following meanings when
used herein:

 

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with another Person. The terms “controls” and “controlled” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through ownership of
stock, as a general partner or trustee, by contract, credit arrangement or
otherwise.

 

“Affiliate Restricted Sale” has the meaning set forth in Section 2.5.

  

 
 

--------------------------------------------------------------------------------

 

 

“African Oil and Gas Business” shall mean the business of the exploration for
and production of oil, gas and hydrocarbon resources in Africa (onshore or
offshore), including such business conducted by or through purchase of assets or
Persons, through a partnership or joint venture, the entry into participation or
farm-in/farm-out agreements, exploration and similar agreements or the execution
of a license, production sharing agreement or other agreement with a
governmental authority or state-owned oil company.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof and
includes any supplements, amendments and resolutions.

 

“Allied Parties” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“CEI” has the meaning set forth in the introductory paragraph of this Agreement.

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Final PSA” has the meaning set forth in Section 2.2.

 

“Party” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Parties” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization or government (or agency or political subdivision
thereof).

 

“Prospective Buyer” has the meaning set forth in Section 2.2.

 

“Purchase Notice” has the meaning set forth in Section 2.2.

 

“Restricted Opportunity” has the meaning set forth in Section 3.1.

 

“Restricted Sale” has the meaning set forth in Section 2.1.

 

“Right of First Refusal” has the meaning set forth in Section 2.1.

 

“Subject Asset” has the meaning set forth in Section 2.1.

 

“Transfer Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

1.2     Other Terms. Other terms may be defined elsewhere in the text of this
Agreement and shall have the meaning indicated throughout this Agreement. Any
capitalized terms not defined in this Agreement shall have the meaning given in
the Transfer Agreement.

 

1.3     Other Definitional Provisions and Interpretation.

 

(a)      The words “hereof’, “herein”, and “hereunder” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

 

(b)      The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

  

 
 

--------------------------------------------------------------------------------

 

 

(c)      References to Sections shall, unless indicated otherwise, refer to
Sections in this Agreement.

 

(d)      Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

ARTICLE II.

RIGHT OF FIRST REFUSAL

 

2.1     Right of First Refusal. Each of the Allied Parties hereby grants to CEI
and CEI’s permitted successors and assigns a right of first refusal (the “Right
of First Refusal”) with respect to any and all licenses, leases and other
contract rights for the exploration and/or production of oil and/or natural gas
currently held by or hereafter acquired by or arising and inuring to any of the
Allied Parties or any of their Affiliates (each, a “Subject Asset”) that any of
the Allied Parties offers for sale, transfer, license or other disposition
(including, without limitation, by (i) execution of a partnership agreement or
any other joint venture documentation unless the Subject Asset was acquired by
the Allied Party for the purpose of transferring it into the partnership or
joint venture; or (ii) execution of a production sharing contract, a farm-in or
farm-out agreement, an exploration agreement, a participation agreement, or an
exchange agreement), other than such sales that occur in the ordinary course of
business (a “Restricted Sale”), on the following terms and conditions:

 

2.2     Purchase Notice. If, at any time during the period beginning on the
Effective Date and continuing until seven (7) years and six (6) months from the
date thereof, any of the Allied Parties desires to consummate a Restricted Sale,
it shall negotiate with the prospective buyer (“Prospective Buyer”) a bona fide
definitive purchase and sale agreement or other appropriate agreement for the
transfer, license or other disposition (a “Final PSA”) to purchase the Subject
Asset, or any part thereof. Within fourteen (14) days after the commencement of
such negotiations, the applicable Allied Party shall notify CEI that such
negotiations are taking place. Upon negotiating the Final PSA, the applicable
Allied Party shall not execute such Final PSA without first extending an offer
to purchase such Subject Asset to CEI on substantially the same terms as the
Prospective Buyer, by sending to CEI a notice indicating its intention to sell
the Subject Asset, which notice shall include an accurate and complete copy of
such Final PSA, including the proposed purchase price of the Subject Asset, and
the Prospective Buyer’s name and address (the “Purchase Notice”). The applicable
Allied Party shall also provide CEI with access to the Subject Asset and any
information reasonably requested by CEI regarding the Subject Asset. Within
thirty (30) days after its receipt of the Purchase Notice, CEI shall advise the
applicable Allied Party in writing as to whether CEI desires to purchase the
Subject Asset on the terms set forth in the Final PSA. If CEI elects not to
purchase the Subject Asset on the terms set forth in the Final PSA or fails to
respond to the Purchase Notice within such thirty (30)-day period, the
applicable Allied Party shall be free to proceed to execute such Final PSA with
the Prospective Buyer in accordance with Section 2.3. If CEI elects to purchase
the Subject Asset on the terms set forth in the Final PSA, CEI shall deliver to
the applicable Allied Party a written notice indicating its desire to purchase
the Subject Asset, and the applicable Allied Party and CEI shall sign a final
purchase and sale agreement reflecting the terms of the Final PSA.

 

2.3     Sale to Other Parties. If (i) CEI fails to respond to the Purchase
Notice within the thirty (30)-day period described in Section 2.2, or (ii) CEI
elects not to purchase the Subject Asset on the terms set forth in the Final
PSA, the applicable Allied Party shall be free to execute the Final PSA and sell
the Subject Asset to the Prospective Buyer pursuant thereto (and not on any
other terms); provided that the Subject Asset must be purchased within six (6)
months after the date on which the event in clause (i) or (ii) above occurred.
For the avoidance of doubt, in the event the material terms of the Restricted
Sale are other than the terms of the Final PSA, including, without limitation,
any decrease in the price of the Subject Asset, the Restricted Sale may not
proceed, and the applicable Allied Party shall notify CEI in writing and the
Parties shall proceed in accordance with Section 2.2 and Section 2.3 as if CEI
were provided a new Purchase Notice.

  

 
 

--------------------------------------------------------------------------------

 

 

2.4     Time Limit for Sale. In the event the Subject Asset is not sold to the
Prospective Buyer within six (6) months after the date on which the event in
Section 2.3(i) or 2.3(ii) occurred, then any subsequent Restricted Sale with the
Prospective Buyer (or any other Person) must once again be submitted to CEI in
accordance with the provisions of Section 2.2 and Section 2.3. The Right of
First Refusal is a continuing right, and it applies to all sales of Subject
Assets.

 

2.5     Affiliate Purchases or Sales. In the event that any Affiliate of an
Allied Party desires to consummate a sale that would otherwise constitute a
Restricted Sale (an “Affiliate Restricted Sale”), the Allied Party whose
Affiliate is engaging in the Affiliate Restricted Sale shall cause such
Affiliate to conduct such Affiliate Restricted Sale in accordance with the
provisions of this Agreement. In the event that an Affiliate Restricted Sale is
proposed to be made by an Affiliate in which an Allied Party owns less than 100%
of the proposing Affiliate, or by an Affiliate in which a wholly owned Affiliate
of an Allied Party owns less than 100% of the proposing Affiliate, the
applicable Allied Party, or the applicable wholly owned Affiliate, as the case
may be, shall use its reasonable best efforts to obtain the consent of the other
holders of equity interests in the proposing Affiliate to give CEI a Right of
First Refusal over the Affiliate Restricted Sale; provided, however, that no
Allied Party and none of its Affiliates shall be required to pay consideration
in exchange for any such consent. In the event such consent is not obtained,
then the sale shall not be construed as an Affiliate Restricted Sale hereunder.

 

2.6     Prohibition Under Applicable Law. The parties understand and agree that,
notwithstanding any other provision herein, there shall be no Right of First
Refusal, and such sale, transfer, license or disposition shall not be a
Restricted Sale hereunder to the extent that such sale, transfer, license or
disposition to CEI would: (i) result in the breach or violation of the license,
lease or contract right being sold, transferred, licensed or otherwise disposed;
(ii) be illegal under the law applicable to the transaction; or (iii) be
prohibited by any governmental authority having jurisdiction over the
transaction.

 

ARTICLE III.

CORPORATE OPPORTUNITIES

 

3.1     Corporate Opportunities. During the period beginning on the Effective
Date and continuing until seven (7) years and six (6) months from the date
thereof, each of the Allied Parties hereby agrees that with respect to any
opportunities to acquire interests in any and all licenses, leases and other
contract rights for the exploration and/or production of oil and/or natural gas
in Africa that may become available to any of the Allied Parties or any of their
Affiliates, whether by (i) investing in or acquiring a Person whose business is
or includes, directly or indirectly, an African Oil & Gas Business, in whole or
in part, (ii) acquiring assets of an African Oil & Gas Business or (iii)
undertaking the development of a project that would constitute an African Oil &
Gas Business (a “Restricted Opportunity”), the Allied Parties will promptly
provide notice thereof to CEI in accordance with Section 3.2 below.

 

3.2     Notice. If, at any time any of the Allied Parties becomes aware of or
proposes to pursue a Restricted Opportunity not otherwise generally a matter of
public knowledge, the applicable Allied Party shall notify CEI of the
opportunity in writing within fifteen (15) days of learning of such opportunity,
or within such shorter reasonable time as may be required by the terms of the
Restricted Opportunity. The notification shall contain a summary of the
Restricted Opportunity, including at a minimum the name of any potential
counterparty; an overview of the investment, business, asset or project; the
relevant locations; all deadlines and other relevant timelines; and the
estimated consideration or investment. The Allied Parties shall only be required
to provide the information listed in the preceding sentence to the extent such
information is available to the applicable Allied Party and to the extent such
information is not subject to confidentiality obligations entered into by the
applicable Allied Party to obtain such information or access to the Restricted
Opportunity; provided, however, the applicable Allied Party shall use its
reasonable best efforts to obtain such further information as CEI may reasonably
request or to obtain sufficient exceptions to any such confidentiality
obligations to allow CEI to receive such information. CEI shall notify the
informing Allied Party in writing within thirty (30) days after receipt of such
notice, or such shorter reasonable time period as may be required by the terms
of the Restricted Opportunity, of its intention whether or not to pursue such
opportunity. If CEI elects not to pursue such Restricted Opportunity, the Allied
Parties shall have the right to pursue such opportunity for their own account,
including through a joint venture with one or more third parties. In the event
CEI later determines to abandon such Restricted Opportunity, it shall promptly
notify Allied, which shall then have the right to pursue such opportunity for
its, or its Affiliates’ own account, including through a joint venture with one
or more third parties.

  

 
 

--------------------------------------------------------------------------------

 

 

3.3     Affiliate Opportunities.

 

(a)     In the event that a Restricted Opportunity is proposed to be invested
in, acquired or undertaken by an Affiliate in which an Allied Party owns less
than 100% of the proposing Affiliate, or by an Affiliate in which a wholly owned
Affiliate of an Allied Party owns less than 100% of the proposing Affiliate, the
applicable Allied Party, or the applicable wholly owned Affiliate, as the case
may be, shall use its reasonable best efforts to obtain the consent of the other
holders of equity interests in the proposing Affiliate to give CEI the right to
pursue such Restricted Opportunity in accordance with this Agreement; provided,
however, that no Allied Party and none of its Affiliates shall be required to
pay consideration in exchange for any such consent. In the event such consent is
not obtained, then the proposed investment, acquisition or undertaking shall not
be construed as a Restricted Opportunity hereunder.

 

(b)     Allied represents and warrants that its 60% interest in Alliance Oil
Producing Company Nigeria Limited is the only Affiliate or other entity engaged
in African Oil & Gas Business activities in which it holds less than 100% of the
equity interests and agrees that from and after the Effective Date, it will not
form any Affiliate, joint venture, partnership or other entity for the purpose
of investing in, acquiring or undertaking, directly or indirectly, a Restricted
Opportunity; provided, however, that Allied shall be permitted to form a joint
venture for the purpose of pursuing a Restricted Opportunity that has been
rejected by CEI in accordance with Section 3.2 above. Notwithstanding any other
provision herein, the opportunity that the Allied Parties and CEI are jointly
pursuing in the Republic of Ghana as of the date hereof shall not be construed
as a Restricted Opportunity hereunder.

 

3.4     Prohibition Under Applicable Law. The parties understand and agree that,
notwithstanding any other provision herein, an opportunity shall not be a
Restricted Opportunity hereunder to the extent CEI’s participation in such
opportunity would: (i) result in the breach or violation of the license, lease
or contract right being sold, transferred, licensed or otherwise disposed; (ii)
be illegal under the law applicable to the transaction; or (iii) be prohibited
by any governmental authority having jurisdiction over the transaction.

 

ARTICLE IV.

MISCELLANEOUS

 

4.1     Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the Parties at the addresses set forth on the signature pages hereto (or at
such other address for a Party as shall be specified in writing to all other
Parties).

 

4.2     Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by all
of the Parties. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any Party to exercise any right hereunder in any manner impair the
exercise of any such right.

  

 
 

--------------------------------------------------------------------------------

 

 

4.3     Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement are not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated by this Agreement are fulfilled to the extent
possible.

 

4.4     Counterparts; Facsimile Execution. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile or
other electronic (pdf) execution and delivery of this Agreement is legal, valid
and binding for all purposes.

 

4.5   Entire Agreement; Third Party Beneficiaries. This Agreement (a)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
transactions contemplated by this Agreement and (b) is not intended to confer
upon any Person other than the Parties any rights or remedies.

 

4.6      Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Texas regardless of the Laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

4.7      Dispute Resolution.   All disputes among the Parties arising out of or
relating to this Agreement will be resolved by mandatory, binding arbitration in
accordance with Section 12.9 of the Transfer Agreement.

 

4.8      Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties. Any purported assignment without such consent
shall be void. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

4.9        Publicity. The terms of this Agreement shall be considered
confidential information of the Parties. Each Party agrees that the specific
provisions hereof shall not be revealed or disclosed by it without the prior
written consent of all the Parties hereto, except to the extent such disclosure
is required by applicable Law.

 

4.10      Governing Language. This Agreement shall be governed and interpreted
in accordance with the English language.

 

[Signature Page to Follow]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

CAMAC ENERGY INC.

 

 

 

 

 

 

 

 

 

By: 

/s/ Earl W. McNiel     

 

 

Earl W. McNiel 

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

Address for Notice 

 

 

1330 Post Oak Blvd., Suite 2250

 

 

Houston, Texas 77056

 

 

 

 

 

 

CAMAC ENERGY HOLDINGS LIMITED

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Kamoru Lawal 

 

 

Kamoru Lawal 

 

 

Director 

 

 

 

 

 

 

Address for Notice

 

 

c/o CAMAC International Corporation

 

 

1330 Post Oak Blvd., Suite 2200

 

 

Houston, Texas 77056

 

 

 

 

 

 

CAMAC INTERNATIONAL (NIGERIA) LIMITED

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Kamoru Lawal 

 

 

Kamoru Lawal  

 

 

Director    

 

 

 

    Address for Notice     c/o CAMAC International Corporation     1330 Post Oak
Blvd., Suite 2200     Houston, Texas 77056            

ALLIED ENERGY PLC

                    By: /s/ Kamoru Lawal     Kamoru Lawal       Director       
     

Address for Notice

    c/o CAMAC International Corporation     1330 Post Oak Blvd., Suite 2200    
Houston, Texas 77056  

 

 

 

Signature Page to

Right of First Refusal and Corporate Opportunities Agreement